DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12-16 are pending in the application. 
Amendments to claims 1, 15 and 16, filed on 5/9/2022, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §102/103 rejection of claims 10 and 11 over Takebe et al. (JP 2017-110528, see machine translated version), made of record in the office action mailed 2/16/2022, page 3, paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed 5/9/2022.
The 35 U.S.C. §102/103 rejection of claims 10 and 11 over Hatanaka et al. (US Patent Application No. 2016/0214346), made of record in the office action mailed 2/16/2022, page 10, paragraph 29 has been withdrawn due to Applicant’s amendment in the response filed 5/9/2022.

REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-5, 8-9, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takebe et al. (JP 2017-110528, see machine translated version).
Regarding claim 1, Takebe et al. teach a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) and a skin layer formed on a surface of the porous structure material (page 9, paragraph 3) and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide resin, polyketone resin, polyetherketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyethernitrile resin, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyamideimide resin and polyetherimide resin (page 3, paragraph 6).
Takebe et al. are silent on wherein the porous structure material has an elastic resilience from 50% compression of 1 MPa or more, and the layered article has a plastic deformation amount of 15 µm or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Takebe et al. would possess the same elastic resilience and plastic deformation amount as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 2, Takebe et al. teach a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) and a skin layer formed on a surface of the porous structure material (page 9, paragraph 3) and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide resin, polyketone resin, polyetherketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyethernitrile resin, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyamideimide resin and polyetherimide resin (page 3, paragraph 6).
Takebe et al. are silent on wherein the layered article has a plastic deformation rate of 30 x 10-6 or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Takebe et al. would possess the same plastic deformation rate as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 3, Takebe et al. teach a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) and a skin layer formed on a surface of the porous structure material (page 9, paragraph 3) and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide resin, polyketone resin, polyetherketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyethernitrile resin, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyamideimide resin and polyetherimide resin (page 3, paragraph 6).
Takebe et al. are silent on wherein the layered article has an elastic deformation rate of 100 x 10-6 or more in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Takebe et al. would possess the same elastic deformation rate as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 4, Takebe et al. teach a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) and a skin layer formed on a surface of the porous structure material (page 9, paragraph 3) and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide resin, polyketone resin, polyetherketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyethernitrile resin, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyamideimide resin and polyetherimide resin (page 3, paragraph 6).
Takebe et al. are silent on wherein the layered article has a repulsion elasticity of 30% or more in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Takebe et al. would possess the same repulsion elasticity as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 5, Takebe et al. teach a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) and a skin layer formed on a surface of the porous structure material (page 9, paragraph 3) and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide resin, polyketone resin, polyetherketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyethernitrile resin, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyamideimide resin and polyetherimide resin (page 3, paragraph 6).
Takebe et al. are silent on wherein the skin layer has a bending modulus higher than that of the porous structure material.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Takebe et al. would possess the same bending modulus as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 8, Takebe et al. teach wherein the porous material contains the reinforcing fiber in a ratio within a range of 0.5% by volume or more and 55% by volume or less, the resin within a range of 2.5% by volume or more and 85% by volume or less, and the voids within a range of 10% by volume or more and 99% by volume or less (page 1, paragraph 6, page 2, paragraph 2).
Regarding claim 9, Takebe et al. teach wherein the skin layer contains at least one selected from the group consisting of fiber reinforced thermoplastic resin and fiber reinforced thermosetting resin (page 1, paragraphs 1 and 6, page 3, paragraphs 6, 7 and 9, page 9, paragraph 3).
Regarding claim 14, Takebe et al. teach wherein the reinforcing fibers are dispersed in a monofilament-like form and in a random manner (page 2, paragraph 10, page 4, paragraph 2).
Regarding claim 15, Takebe et al. teach a sports equipment product (page 9, paragraph 5) which includes at least in part a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) and a skin layer formed on a surface of the porous structure material (page 9, paragraph 3) and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide resin, polyketone resin, polyetherketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyethernitrile resin, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyamideimide resin and polyetherimide resin (page 3, paragraph 6).
Takebe et al. are silent on wherein the porous structure material has an elastic resilience from 50% compression of 1 MPa or more, and the layered article has a plastic deformation amount of 15 µm or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Takebe et al. would possess the same elastic resilience and plastic deformation amount as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 16, Takebe et al. teach a sports equipment product (page 9, paragraph 5) which includes at least in part a layered article (page 9, paragraph 3) comprising a porous structure material containing discontinuous reinforcing fibers, resin and voids (page 1, paragraphs 1 and 6, page 2, paragraph 10, page 4, paragraph 2) and a skin layer formed on a surface of the porous structure material (page 9, paragraph 3), and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide resin, polyketone resin, polyetherketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyethernitrile resin, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyamideimide resin and polyetherimide resin (page 3, paragraph 6), the sports equipment has a blow side, and the blow side is formed by the layered article (page 9, paragraph 5).
Takebe et al. are silent on wherein the porous structure material has an elastic resilience from 50% compression of 1 MPa or more, and the layered article has a plastic deformation amount of 15 µm or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Takebe et al. would possess the same elastic resilience and plastic deformation amount as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  


Claim Rejections - 35 USC § 102/103
Claims 1-6, 8-9, 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hatanaka et al. (US Patent Application No. 2016/0214346).
Regarding claim 1, Hatanaka et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]), and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide, polyketone resin, polyether ketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyether nitrile, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyimide resin, polyamide imide resin, polyether imide, polysulfone resin, and polyether sulfone resin (page 4, paragraphs [0040], [0041]).
Hatanake et al. are silent on wherein the porous structure material has an elastic resilience from 50% compression of 1 MPa or more, and the layered article has a plastic deformation amount of 15 µm or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Hatanaka et al. would possess the same elastic resilience and plastic deformation amount as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 2, Hatanaka et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]), and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide, polyketone resin, polyether ketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyether nitrile, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyimide resin, polyamide imide resin, polyether imide, polysulfone resin, and polyether sulfone resin (page 4, paragraphs [0040], [0041]).
Hatanaka et al. are silent on wherein the layered article has a plastic deformation rate of 30 x 10-6 or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Hatanaka et al. would possess the same plastic deformation rate as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 3, Hatanaka et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]), and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide, polyketone resin, polyether ketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyether nitrile, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyimide resin, polyamide imide resin, polyether imide, polysulfone resin, and polyether sulfone resin (page 4, paragraphs [0040], [0041]).
Hatanaka et al. are silent on wherein the layered article has an elastic deformation rate of 100 x 10-6 or more in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Hatanake et al. would possess the same elastic deformation rate as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 4, Hatanaka et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]), and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide, polyketone resin, polyether ketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyether nitrile, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyimide resin, polyamide imide resin, polyether imide, polysulfone resin, and polyether sulfone resin (page 4, paragraphs [0040], [0041]).
Hatanake et al. are silent on wherein the layered article has a repulsion elasticity of 30% or more in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Hatanake et al. would possess the same repulsion elasticity as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 5, Hatanaka et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]), and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide, polyketone resin, polyether ketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyether nitrile, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyimide resin, polyamide imide resin, polyether imide, polysulfone resin, and polyether sulfone resin (page 4, paragraphs [0040], [0041]).
Hatanaka et al. are silent on wherein the skin layer has a bending modulus higher than that of the porous structure material.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Hatanaka et al. would possess the same bending modulus as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 6, Hatanaka et al. teach wherein the layered article has a sandwich structure in which the skin layers are arranged on both surfaces of the porous structure material (page 2, paragraph [0031]).
Regarding claim 8, Hatanaka et al. teach wherein the porous material contains the reinforcing fiber in a ratio within a range of 1% to 30% relative to the apparent volume which reads on Applicant’s claimed range of 0.5% by volume or more and 55% by volume or less (page 3, paragraph [0036]), the resin within a range of 10% to 80% relative to the apparent volume which reads on Applicant’s claimed range of 2.5% by volume or more and 85% by volume or less (page 4, paragraph [0052]), and the voids within a range of 10% to 85% relative to the apparent volume which reads on Applicant’s claimed range of 10% by volume or more and 97% by volume or less (page 4, paragraph [0053]).
Regarding claim 9, Hatanake et al. teach wherein the skin layer contains at least one selected from the group consisting of fiber reinforced thermoplastic resin and fiber reinforced thermosetting resin (page 2, paragraph [0031], page 5, paragraph [0060], page 6, paragraph [0068]).
Regarding claim 13, Hatanake et al. teach wherein, in the porous structure material, crossing points of the reinforcing fibers that are in contact with each other are coated with the resin (page 1, paragraph [0011], page 3, paragraphs [0037], [0038]).
Regarding claim 14, Hatanake et al. teach wherein the reinforcing fibers are dispersed in a nearly monofilament form and in random manner (page 7, paragraph [0074]).
Regarding claim 15, Hatanake et al. teach a sports equipment product (page 9, paragraph [0097]) which includes at least in part a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]), and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide, polyketone resin, polyether ketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyether nitrile, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyimide resin, polyamide imide resin, polyether imide, polysulfone resin, and polyether sulfone resin (page 4, paragraphs [0040], [0041]).
Hatanake et al. are silent on wherein the porous structure material has an elastic resilience from 50% compression of 1 MPa or more, and the layered article has a plastic deformation amount of 15 µm or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Hatanaka et al. would possess the same elastic resilience and plastic deformation amount as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 16, Hatanake et al. teach a sports equipment product (page 9, paragraph [0097]) which includes at least in part a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin formed on a surface of the porous structure (page 1, paragraph [0011]), and the resin contains at least one selected from the group consisting of polyamide resin, polyphenylene sulfide, polyketone resin, polyether ketone resin, polyetheretherketone resin, polyetherketoneketone resin, polyether nitrile, fluororesin, liquid crystal polymer, polycarbonate resin, polymethyl methacrylate resin, polyphenylene ether resin, polyimide resin, polyamide imide resin, polyether imide, polysulfone resin, and polyether sulfone resin (page 4, paragraphs [0040], [0041]), which has a blow side, and the blow side is formed by the layered article (page 4, paragraph [0047], page 9, paragraph [0097]).
Hatanake et al. are silent on wherein the porous structure material has an elastic resilience from 50% compression of 1 MPa or more, and the layered article has a plastic deformation amount of 15 µm or less in a falling weight impact test performed on the surface on which the skin layer is formed.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Hatanaka et al. would possess the same elastic resilience and plastic deformation amount as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  


Claim Rejections - 35 USC § 103

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takebe et al. (JP 2017-110528, see machine translated version) in view of Hatanaka et al. (US Patent Application No. 2016/0214346).
Takebe et al. are relied upon as disclosed above.
Regarding claim 6, Takebe et al. fail to teach wherein the layered article has a sandwich structure in which the skin layers are arranged on both surfaces of the porous structure material.  However, Hatanaka et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin layer formed on a surface of the porous structure material (page 1, paragraph [0011], page 2, paragraph [0031]), the layered article has a sandwich structure in which the skin layers are arranged on both surfaces of the porous structure material (page 2, paragraph [0031]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the sandwich structure of Hatanaka et al. for the layered article of Takebe et al. in order to provide a structure which is excellent in mechanical properties (Hatanake et al., page 2, paragraph [0023]).
Regarding claim 13, Takebe et al. fail to teach wherein, in the porous structure material, crossing points of the reinforcing fibers that are in contact with each other are coated with the resin.  However, Hatanake et al. teach a layered article comprising a porous structure material containing discontinuous reinforcing fibers, resin, and voids and a skin layer formed on a surface of the porous structure material (page 1, paragraph [0011], page 2, paragraph [0031]), wherein, in the porous structure material, crossing points of the reinforcing fibers that are in contact with each other are coated with the resin (page 1, paragraph [0011], page 3, paragraphs [0037], [0038]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide crossing points in Takebe et al. as that of Hatanake et al. in order to increase the shear modulus of the core (Hatanake et al., page 3, paragraph [0038]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takebe et al. (JP 2017-110528, see machine translated version).
Takebe et al. are relied upon as disclosed above.
Regarding claim 7, Takebe et al. do not disclose wherein the layered article has a ratio tp/ts of thickness tp of the porous structure material and a thickness ts of the skin layer of 10 or more.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thickness of the layered article of Takebe et al. in order to provide a structure having excellent rigidity, lightweight and excellent mechanical properties (Takebe et al., page 2, paragraph 16, page 9, paragraph 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US Patent Application No. 2016/0214346).
Hatanake et al. are relied upon as disclosed above.
Regarding claim 7, Hatanake et al. do not disclose wherein the layered article has a ratio tp/ts of thickness tp of the porous structure material and a thickness ts of the skin layer of 10 or more.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thickness of the layered article of Hatanake et al. in order to provide a structure excellent in lightweight, thinness and stiffness (Hatanake et al., page 1, paragraphs [0001], [0009]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takebe et al. (JP 2017-110528, see machine translated version) in view of Donzis (US Patent No. 5,235,715).
Takebe et al. are relied upon as disclosed above.
Regarding claim 12, Takebe et al. fail to teach wherein the porous structure material is an open cell porous structure material having continuous voids formed therein.  However, Donzis et al. teach an article comprising a porous structure material wherein the porous structure material is an open cell porous structure material having continuous voids formed therein (col. 2, lines 50-55).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use an open cell porous structure in Takebe et al. as that of Donzis in order to provide a composite capable of dispersing and absorbing impacting forces with high efficiency (Donzis, col. 2, lines 20-30).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US Patent Application No. 2016/0214346) in view of Donzis (US Patent No. 5,235,715).
Hatanaka et al. are relied upon as disclosed above.
Regarding claim 12, Hatanaka et al. fail to teach wherein the porous structure material is an open cell porous structure material having continuous voids formed therein.  However, Donzis et al. teach an article comprising a porous structure material wherein the porous structure material is an open cell porous structure material having continuous voids formed therein (col. 2, lines 50-55).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use an open cell porous structure in Hatanake et al. as that of Donzis in order to provide a composite capable of dispersing and absorbing impacting forces with high efficiency (Donzis, col. 2, lines 20-30).




Response to Arguments
Applicant's arguments filed 5/9/2022 with respect to claims 1-9, 12-16 of record have been carefully considered but are deemed unpersuasive.  
Applicant argues that because resin (B) is selected from polyphenylene sulfide resin or at least one of the other resins of feature [5] above, the resulting layered article exhibits advantageous shape deformation suppression properties as well as advantageous impact absorption.  It is the Examiners position that Takebe et al. and Hatanake et al. teach a layered article comprising polyphenylene sulfide resin or at least one of the resins of claim 1 and therefore would be expected to achieve the same shape deformation suppression properties and impact absorption as claimed.  The Examples of the specification do not show that Takebe et al. and Hatanake et al. would not yield the same plastic deformation and impact absorption as the claimed invention.
Applicant argues that the resins of feature [5] provide the layered article of the present invention with a relatively softer feeling and advantageous shape deformation suppression after impact.  It is the Examiner’s position that both Takebe et al. and Hatanake et al. teach the claimed resins and would be expected to achieve the same soft feeling and shape deformation suppression after impact as the present invention.
Applicant argues that the structural material of Takebe ‘655 does not inherently possess at least the plastic deformation properties of feature [4].  Takebe ‘655 discloses embodiments using polyamide resin in Example 4, polyphenylene sulfide resin in Example 5 and polycarbonate resin in Example 6 which overlap those in the list of feature [5]).  However, these embodiments would not exhibit a “plastic deformation amount of 15 µm or less” since the volume content of the voids in the porous structure material of Examples 4 to 6 of Takebe ‘655 is 66.7 which is much higher than Example 5 (58.9) and Example 8 (60.6) of the present application.  It is the Examiner’s position that Applicant’s arguments are not commensurate in scope with the claims.  As pointed out by Applicant, the volume content of the voids is in Examples 5 and 8 of the present Application.  The volume content of voids is not in claim 1.  Further, Takebe et al. teach a volume content of voids of 10% by volume or more and 99% by volume or less  on page 1, paragraph 6, page 2, paragraph 2.  
Applicant argues that Takebe ‘655 teaches a person of ordinary skill in the art to increase the volume content of the voids in the porous structure material in order to make the material lighter which is a teaching away from the present invention that must employ a lower void volume content in order to achieve the advantageous plastic deformation properties of feature [4].  It is the Examiner’s position that Applicant’s arguments are not commensurate in scope with the claims because instant claim 1 does not require a void volume content. Further, Takebe ‘655 does not teach that an increase in volume content of the voids because Takebe et al. teach a volume content of voids of 10% by volume or more and 99% by volume or less  on page 1, paragraph 6, page 2, paragraph 2.  
Applicant argues that the embodiments of Hatanaka ‘346 would not exhibit a plastic deformation amount of 15 µm or less of feature [4], since the volume content of the voids in the sandwich structure of Hatanaka ‘346 are 67.7 (Examples 7 and 8), 75 (Comparative Example 2) and 76.7 (Comparative Examples 1, 5, 6), which are much higher than Example 5 (58.9) and Example 8 (60.6) of the present application.  It is the Examiner’s position that Applicant’s arguments are not commensurate in scope with the claims.  As pointed out by Applicant, the volume content of the voids is in Examples 5 and 8 of the present Application.  The volume content of voids is not in claim 1.  Further, Hatanaka ‘346 teaches volume content of voids of 10 to 85% on page 4, paragraph [0053].
Applicant argues that Hatanaka ‘346 teaches a POSA to increase the volume content of voids in the porous structure material in order to make the material lighter which is a teaching away from the present invention that must employ a lower void volume content in order to achieve the advantageous plastic deformation properties of feature [4].  It is the Examiner’s position that Applicant’s arguments are not commensurate in scope with the claims because instant claim 1 does not require a void volume content. Further, Hatanaka ‘346 teaches volume content of voids of 10 to 85% on page 4, paragraph [0053].
Applicant argues that both Takebe ‘655 and Hatanake ‘346 fail to recognize the advantageous properties shown by the comparative test evidence in Tables 2, 3, and 4 especially with respect to Example 5, Example 8 and the comparative examples.  It is the Examiners position that both Takebe ‘655 and Hatanake ‘346 teach a layered article comprising a porous structure containing discontinuous fibers, resin and voids, and a skin layer formed on a surface of the porous structure material, and a resin of claim 1.  It is inherent that the inclusion of the same porous structure, reinforcing fibers and resin within the layered article of Takebe et al. would possess the same elastic resilience and plastic deformation amount as the instant application because it possesses all the other claimed constituents in the same structure.  The data in Tables 2, 3 and 4 do not show that the prior art would not achieve the claimed elastic resilience and plastic deformation.  


Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/17/2022